DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Status of Claims
Claims 1-4, 6-8, 14-17, and 19-22 are pending in the application.
Claims 1-4, 6-8, 14-17, and 19-22 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 07/26/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the drawing objection(s), applicant’s argument(s) is/are not found persuasive. Since the first fitting 212 is a component/part of the filter assembly 200 (Fig. 1B of the instant application), the filter assembly 200 cannot be disposed at least partially in the first fitting 212. Therefore, Fig. 1B of the instant application does not show “a filter assembly adapted to be disposed at least partially in the first fitting” and the drawing objection(s) is/are maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a filter assembly adapted to be disposed at least partially in the first fitting” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 14 and 16-17 is/are objected to because of the following informalities:  
Claim 14, “the inline filter is adapted to be disposed at least partially in one of the first fitting or the second fitting” should read -- the inline filter assembly is adapted to be disposed at least partially in one of the first fitting or the second fitting --.
Claim 16, “the inline filter is adapted to be disposed at least partially in one of the first fitting or the second fitting” should read -- the inline filter assembly is adapted to be disposed at least partially in one of the first fitting or the second fitting--.
Claim 17, “the inline filter is adapted to be disposed at least partially in the first fitting” should read -- the inline filter assembly is adapted to be disposed at least partially in the first fitting --.
Appropriate correction is required.
Claim Interpretation
In claim 1, the limitation “filter assembly” has been interpreted below as a connector comprising an inlet, an outlet, a filter membrane, and a cartridge.
In claim 14, the limitation “inline filter assembly” has been interpreted below as a connector comprising an inlet, an outlet, at least one filter membrane, and a cartridge.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-4, 6-8, and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-15 recites “a first fitting connected to the second end of the tube … and a filter assembly adapted to be disposed at least partially in the first fitting … the filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet” which is indefinite. According to ¶0022, 0025, Fig. 1B, and Applicant’s explanation in lines 1-8 of pg. 7 of the remarks filed on 07/26/2022, element 200 is a filter assembly comprising an inlet 210, an outlet 220, a first connector/fitting 212, and a cartridge 230 arranged between the inlet 210 and the outlet 220. Thus, the filter assembly 200 cannot be disposed at least partially in the first fitting 212 because the first fitting 212 is a component/part of the filter assembly 200. The limitation has been examined below as if it read -- a filter assembly comprises a first fitting, wherein the first fitting connected to the second end of the tube … and [[includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet -- in view of ¶0022, 0025, Fig. 1B of the instant specification, and Applicant’s explanation in lines 1-8 of pg. 7 of the Remarks filed on 07/26/2022.
Claim(s) 2-4 and 6-8 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 16, lines 6-8 recites “a second tube having a second tube first end and an opposite second tube second end, wherein the second tube first end comprises a second fitting mated with the first fitting, and wherein the second tube second end is in fluid communication with the pump” which is indefinite. According to Fig. 5 of the instant application, the inline filter assembly is disposed between the first tube 450 and the second tube 440. In addition, claim 14 recites “an inline filter assembly adapted to be disposed at least partially in the tubing”. It is unclear how the second fitting of the second tube can be mated with the first fitting of the first tube when the inline filter assembly is disposed between them. The limitation has been examined below as if it read -- a second tube having a second tube first end and an opposite second tube second end, wherein the second tube first end comprises a second fitting [[connected [[to the first fitting by the inline filter assembly, and wherein the second tube second end is in fluid communication with the pump -- in view of Fig. 5 of applicant’s specification.
Claim(s) 17 is/are rejected as being dependent from claim 16 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop (WO 2017196888) in view of Guala (US PGPUB 20140005612) and Sealfon (US PGPUB 20160339226).
Regarding claim 1, Bishop discloses a wound dressing (a wound dressing 14) for use in a negative pressure wound therapy system (¶0012 and Fig. 1), the wound dressing (14) comprising: 
an adhesive layer (an adhesive layer 150: ¶0071 and Figs. 3A-B) for adhering the wound dressing adjacent to a wound (¶0012); 
a wound contact layer (a wound contact layer 112: ¶0071 and Figs. 3A-B) for contacting the wound (¶0012); 
a backing layer (a backing layer 82: ¶0071 and Figs. 3A-B) comprising a port (a backing layer aperture 86: ¶0060 and Fig. 5A);
a tube (a tube 22: ¶0047 and Fig. 1) having a first end connected with the port (a first end of the tube 22 is connected with the port 86 via a connector 50: ¶0052, Figs. 1, and 5A) and an opposite second end (a distal tube 40: ¶0074 and Fig. 1); 
a filter assembly (a connector 44: ¶0074 and Figs. 7-8) comprises a first fitting (a distal connection portion 170: ¶0074-0075 and Figs. 7-8, wherein the first fitting (170) connected to the second end of the tube (Figs. 7-8), the first fitting (170) configured for connection with a second fitting of the negative pressure wound therapy system (170 is connected to an interface tube 194 through a proximate connection portion 188: ¶0077 and Figs. 7-8) to apply a negative pressure via the port (¶0052-0053, 0077, Figs. 1, and 7-8); and wherein …
Bishop does not disclose the filter assembly includes a filter membrane; wherein the filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; the cartridge includes a cavity; a check valve at least partially arranged in the cavity, and the filter membrane arranged at least partially in the cavity adjacent to the check valve.
In an analogous art for being directed to solve the same problem, tube to tube connection, Guala discloses a filter assembly (a tubular connector 1: ¶0015 and Fig. 1) comprising an inlet (an inlet passage 4: ¶0017 and Figs. 1-2), an outlet (an outlet passage 5: ¶0017 and Figs. 1-2), a filter membrane (filtering membrane 15: ¶0022 and Fig. 2), and a cartridge (a widened portion 9: ¶0018 and Figs. 1-2) arranged between the inlet and the outlet (Figs. 1-2). Guala further discloses the cartridge (9) comprising a cavity (internal surface 22: ¶0023 and Figs. 1-2) and a check valve (one-way valves between the inlet and the outlet and near a valve seat 14: ¶0018, 0020, and Figs. 1-2). Guala also discloses the filter membrane (15) arranged at least partially in the cavity (22) adjacent to the check valve (15 is adjacent to the one-way valve: ¶0022 and Figs. 1-2). Guala discloses the filter assembly as the claimed invention for the benefit of providing tube-to-tube connection used in medical lines (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop by substituting the filter assembly with a filter assembly of Guala, in order to provide tube-to-tube connection used in medical lines, as suggested in ¶0015 of Guala. Thus, the filter assembly of Bishop in view of Guala includes a filter membrane; wherein the filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; the cartridge includes a cavity; a check valve at least partially arranged in the cavity, and the filter membrane arranged at least partially in the cavity adjacent to the check valve.
Guala further discloses the filter membrane (15) made of appropriate permeable filtering material (¶0022); however, Bishop/Guala does not disclose the filter membrane formed of polyethersulfone.
In an analogous art for being directed to solve the same problem, tube to tube connection, Sealfon disclose a filter assembly (a medical connector 10: ¶0046) for connecting flow channels, flow regulartors and/or reservoirs for directing flow (Abstract, ¶0046, and Fig. 1). Sealfon further discloses the filter assembly comprising a filter membrane (a filter membrane 41: ¶0036-0037 and 0049) and being formed of polyethersulfone (PES: ¶0036) for the benefit of removing certain particular contaminants from the substance flowing through the fitting (¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter membrane of Bishop in view of Guala by selecting polyethersulfone as a material, similar to that disclosed by Sealfon, in order to remove certain particular contaminants from the substance flowing through the fitting, as suggested in ¶0033 of Sealfon and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Bishop/Guala does not disclose wherein the filter membrane has an average pore size between 2 to 5 microns.
Sealfon further discloses the filter membrane has an average pore size between 2 to 5 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range is within the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the connector (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter membrane of Bishop in view of Guala and Sealfon by selecting the average pore size within the claimed range, in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the connector, as suggested in ¶0033 and 0038 of Sealfon and as it has been held that a prima facie case of obviousness exists when the claimed ranges are within/overlapping the ranges disclosed by the prior art. See MPEP § 2131.03. Further, one having ordinary skill in the art would be motivated to tailor the average pore size of the filter membrane between 2 to 5 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claim 2, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 1.
Bishop/Guala does not disclose wherein the average pore size is about 3 microns.
Sealfon further discloses the average pore size is about 3 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the fitting (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the average pore size of Bishop in view of Guala and Sealfon by selecting the average pore size as the claimed range, in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the connector, as suggested in ¶0033 and 0038 of Sealfon and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the average pore size of about 3 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claim 6, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 1.
Bishop further discloses the wound dressing comprising a pressure dispersion layer (¶0012) and wherein the backing layer is adjacent to and in contact with the adhesive layer and the pressure dispersion layer (¶0012).
Regarding claim 7, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 6.
Bishop further discloses a plurality of layers of absorbent material (absorbent material layers 130a-h: ¶0012, 0069, and Figs. 3A-B) disposed between the wound contact layer and the pressure dispersion layer (¶0012), wherein the plurality of layers of absorbent material (130a-h) includes a first absorbent material layer facing the wound contact layer (a first surface: ¶0012-0013) and a second absorbent material layer facing the pressure dispersion layer (a second surface: ¶0012-0013).
Regarding claim 8, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 7.
Bishop further discloses an absorbent indicator (an indicator 70: ¶0018, 0055, and Figs. 3-5) aligned with the port (the indicator 70 aligned with the port 86: Fig. 5), wherein the absorbent indicator is configured to absorb exudate to indicate the presence of exudate in the second absorbent material layer (¶0018-0020).
Claim(s) 3-4 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Guala and Sealfon, as applied to claim 1 above, and further in view of Holm (US PGPUB 20130011296).
Regarding claims 3-4, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 1.
Bishop/Guala/Sealfon does not disclose wherein the wound dressing is sterile and wherein the wound dressing is sterilized by ethylene oxide (EO) sterilization.
In the same field of endeavor, wound dressings, Holm discloses/suggests methods used to sterilize wound dressings (¶0003). Holm further discloses the wound dressing is sterilized by ethylene oxide sterilization (¶0003) for the benefits of ensuring the safety of the patient and reducing bio-burden of the dressing (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Bishop in view of Guala and Sealfon by sterilizing the wound dressing by ethylene oxide sterilization, similar to that disclosed by Holm, in order to ensure the safety of the patient and reduce bio-burden of the dressing, as suggested in ¶0003 of Holm.
Claim(s) 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Guala and Sealfon, as applied to claim 1 above, and further in view of Teugels (US PGPUB 20050132826) and Zhao (CN 109464727).
Regarding claim 21, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 1.
Guala discloses wherein the check valve and the filter membrane are aligned in the cavity along a central axis extending from the inlet to the outlet (Figs. 1-2) and wherein the filter membrane is arranged along the central axis between the check valve and the inlet (Figs. 1-2); however, Bishop/Guala/Sealfon does not disclose wherein the filter membrane is arranged along the central axis between the check valve and the outlet. Therefore, Bishop/Guala/Sealfon discloses the claimed invention except for the rearrangement of the filter membrane.
In an analogous art for being directed to solve the same problem, tube to tube connection, Teugels discloses a connector 10 comprising a first filter membrane 50 and a second filter membrane 60 (¶0019, 0021, and Fig. 1). Teugels further discloses/suggests a technique of arranging/disposing 50 and 60 along a central axis (Fig. 1) such that 50 is between a central lumen 42 and an inlet 22 (¶0019-0021 and Fig. 1) and 60 is between a central lumen 42 and an outlet 32 (¶0019-0021 and Fig. 1) for the benefits of forming a contaminant barrier and providing enough time to prevent contamination (¶0019 and 0021). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a filter membrane at/near the inlet or the outlet of the connector yield the predictable results of forming a contaminant barrier and providing enough time to prevent contamination.
In an analogous art for being directed to solve the same problem, filtering fluid at/near the outlet, Zhao discloses a filtering exudate syringe 1 comprising a lower check valve 3, a filter membrane 4 (pg. 3, lines 11-13; Figs. 1-2, and 5-6), and an outlet (an upper needle stand 7: pg. 3, lines 11-13; Figs. 1-2, and 5-6). Zhao further discloses a technique of arranging the filter membrane 4 between the check valve 3 and the outlet 7 (Figs. 1-2 and 5-6) for the benefits of filtering fluid with small filter pressure and providing a highly safe and rapid operation (pg. 2, lines 55-56). From these teachings, a person having ordinary skill in the art would have recognized/deduced that arranging a filter membrane between the check valve and the outlet yield the predictable results of filtering fluid with small filter pressure and providing a highly safe and rapid procedure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter assembly of Bishop in view of Guala and Sealfon by rearranging/aligning the filter membrane at/near the outlet so that the filter membrane is between the check valve and the outlet, similar to that disclosed by Teugels and Zhao, in order to prevent certain particular contaminants from the substance flowing through the cavity, filter fluid with small filter pressure, and provide a highly safe and rapid procedure, as suggested in ¶0019 and 0021 of Teugels and lines 55-56 of pg. 2 of Zhao, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950)). 
Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Guala and Sealfon.
Regarding claim 14, Bishop discloses a negative pressure wound therapy system (a wound exudate management system 10: ¶0047 and Fig. 1), comprising: 
a wound dressing (a wound dressing 14: ¶0047 and Fig. 1) for adhering about a wound (¶0047); 
tubing (a tube 22 between a port 86 and a pump 18: ¶0047 and Fig. 1) connecting the wound dressing (one side of the tubing 22 is connected the wound dressing 14: Fig. 1); 
a pump (pump 18: ¶0047 and Fig. 1) connected with the tubing (the pump 18 is connected to tube 22: Fig. 1) and configured to supply a negative pressure to the wound dressing via the tubing (¶0047, 0052-0054, 0082, and Fig. 1); 
an inline filter assembly (a connector 44: ¶0074 and Figs. 7-8) adapted to be disposed at least partially in the tubing (Figs. 1 and 7-8), wherein …; and is configured to discourage passage of exudate from the wound dressing to the pump (¶0012-0017); …
Bishop does not disclose wherein the inline filter assembly includes at least one filter membrane; wherein the inline filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; the cartridge includes a cavity; a check valve at least partially arranged in the cavity, and the filter membrane arranged at least partially in the cavity adjacent to the check valve.
Guala further discloses the cartridge (9) comprising a cavity (internal surface 22: ¶0023 and Figs. 1-2) and a check valve (one-way valves between the inlet and the outlet and near a valve seat 14: ¶0018, 0020, and Figs. 1-2). Guala also discloses the filter membrane (15) arranged at least partially in the cavity (22) adjacent to the check valve (15 is adjacent to the one-way valve: ¶0022 and Figs. 1-2). Guala discloses the filter assembly as the claimed invention for the benefit of providing tube-to-tube connection used in medical lines (¶0015). Guala further discloses wherein the check valve and the at least filter membrane are aligned in the cavity along a central axis extending from the inlet to the outlet (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop by substituting the inline filter assembly with an inline filter assembly of Guala, in order to provide tube-to-tube connection used in medical lines, as suggested in ¶0015 of Guala. Thus, the filter assembly of Bishop in view of Guala includes at least one filter membrane; wherein the filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; the cartridge includes a cavity; a check valve at least partially arranged in the cavity, and the at least filter membrane arranged at least partially in the cavity adjacent to the check valve; and wherein the check valve and the at least filter membrane are aligned in the cavity along a central axis extending from the inlet to the outlet.
Guala further discloses the filter membrane (15) made of appropriate permeable filtering material (¶0022); however, Bishop/Guala does not disclose the filter membrane formed of polyethersulfone.
In an analogous art for being directed to solve the same problem, tube to tube connection, Sealfon disclose a filter assembly (a medical connector 10: ¶0046) for connecting flow channels, flow regulartors and/or reservoirs for directing flow (Abstract, ¶0046, and Fig. 1). Sealfon further discloses the filter assembly comprising a filter membrane (a filter membrane 41: ¶0036-0037 and 0049) and being formed of polyethersulfone (PES: ¶0036) for the benefit of removing certain particular contaminants from the substance flowing through the fitting (¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter membrane of Bishop in view of Guala by selecting polyethersulfone as a material, similar to that disclosed by Sealfon, in order to remove certain particular contaminants from the substance flowing through the fitting, as suggested in ¶0033 of Sealfon and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Bishop/Guala does not disclose wherein the filter membrane has an average pore size between 2 to 5 microns.
Sealfon further discloses the filter membrane has an average pore size between 2 to 5 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range is within the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the connector (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter membrane of Bishop in view of Guala and Sealfon by selecting the average pore size within the claimed range, in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the connector, as suggested in ¶0033 and 0038 of Sealfon and as it has been held that a prima facie case of obviousness exists when the claimed ranges are within/overlapping the ranges disclosed by the prior art. See MPEP § 2131.03. Further, one having ordinary skill in the art would be motivated to tailor the average pore size of the filter membrane between 2 to 5 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claim 15, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 14.
Bishop/Guala does not disclose wherein the average pore size is about 3 microns.
Sealfon further discloses the average pore size is about 3 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the fitting (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the average pore size of Bishop in view of Guala and Sealfon by selecting the average pore size as the claimed range, in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the connector, as suggested in ¶0033 and 0038 of Sealfon and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the average pore size of about 3 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claims 16 and 17, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 14.
Bishop further discloses wherein the tubing comprises: 
a first tube ((50+194): ¶0052, 0077, and Fig. 1) having a first tube first end and an opposite first tube second end (Fig. 1), wherein the first tube first end is connected with the wound dressing (Fig. 1), and wherein the first tube second end comprises a first fitting (a first fitting 194: ¶0077 and Figs. 7-8); and 
a second tube (a distal tube portion 40: ¶0052, Figs. 1, and 7-8) having a second tube first end and an opposite second tube second end (Figs. 1 and 7-8), wherein the second tube first end comprises a second fitting (an end portion of the second tube first end: Fig. 7) connected to the first fitting by the inline filter assembly (the second fitting is connected to the first fitting by 44: Figs. 7-8), and wherein the second tube second end is in fluid communication with the pump (the second tube second end is in fluid communication with the pump 18: Fig. 1); 
wherein the inline filter assembly (44) is adapted to be disposed at least partially in one of the first fitting or the second fitting (Figs. 1 and 7-8).
Regarding claim 20, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 14.
Bishop further discloses an absorbent indicator (an indicator 70: ¶0018, 0055, and Figs. 3-5) configured to absorb exudate to indicate the presence of exudate in the wound dressing (¶0018-0020).
Claim(s) 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Guala and Sealfon, as applied to claim 14 above, and further in view of Holm and Hillyer (US PGPUB 20120111807).
Regarding claim 19, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 14.
Bishop/Guala/Sealfon does not disclose wherein the wound dressing is sterilized by ethylene oxide sterilization.
Holm further discloses/suggests the wound dressing is sterilized by ethylene oxide sterilization (¶0003) for the benefits of ensuring the safety of the patient and reducing bio-burden of the dressing (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Guala and Sealfon by sterilizing the wound dressing by ethylene oxide sterilization, similar to that disclosed by Holm, in order to ensure the safety of the patient and reduce bio-burden of the dressing, as suggested in ¶0003 of Holm.
Bishop/Guala/Sealfon/Holm does not disclose wherein the inline filter assembly is sterilized by ethylene oxide sterilization.
In an analogous art for being directed to solve the same problem, sterilizing medical devices, Hillyer discloses a self-contained component preparation system (CPS) that allows for whole blood to be processed into separate components without the use of centrifugation (¶0004). Hillyer further discloses/suggests a technique of providing sterilized filters or other medical devices using ethylene oxide sterilization (¶0035) for the benefit of creating a sterile environment for medical devices prior to or after assembly (¶0035). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Guala, Sealfon, and Holm by sterilizing the inline filter assembly, similar to that disclosed by Hillyer, in order to create a sterile environment for medical devices prior to or after assembly, as suggested in ¶0035 of Hillyer, motivated by the desires to prevent microbial contamination and avoid any risk of infection for a patient, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 22 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Guala and Sealfon, as applied to claim 14 above, and further in view of Teugels.
Regarding claim 22, Bishop in view of Guala and Sealfon discloses all the limitations as discussed above for claim 14.
Bishop does not disclose wherein the at least one filter membrane includes a first filter membrane and a second filter membrane; the first filter membrane is arranged along the central axis between the check valve and the inlet; and the second filter membrane is arranged along the central axis between the check valve and the outlet.
Sealfon further discloses wherein the at least one filter membrane includes a first filter membrane and a second filter membrane (¶0034 and 0057). 
Guala discloses wherein the first filter membrane is arranged along the central axis between the check valve and the inlet (Figs. 1-2); however, Bishop/Guala/Sealfon does not disclose wherein the second filter membrane is arranged along the central axis between the check valve and the outlet. 
Teugels further discloses/suggests a technique of arranging/disposing 50 and 60 along a central axis (Fig. 1) such that 50 is between a central lumen 42 and an inlet 22 (¶0019-0021 and Fig. 1) and 60 is between a central lumen 42 and an outlet 32 (¶0019-0021 and Fig. 1) for the benefits of forming a contaminant barrier and providing enough time to prevent contamination (¶0019 and 0021). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a filter membrane at/near the inlet or the outlet of the connector yield the predictable results of forming a contaminant barrier and providing enough time to prevent contamination.
Zhao further discloses a technique of arranging the filter membrane 4 between the check valve 3 and the outlet 7 (Figs. 1-2 and 5-6) for the benefits of filtering fluid with small filter pressure and providing a highly safe and rapid operation (pg. 2, lines 55-56). From these teachings, a person having ordinary skill in the art would have recognized/deduced that arranging a filter membrane between the check valve and the outlet yield the predictable results of filtering fluid with small filter pressure and providing a highly safe and rapid procedure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter assembly of Bishop in view of Guala and Sealfon by substituting the at least one filter membrane with the one having a first filter membrane and a second filter membrane, arranging the first filter membrane between the check valve and the inlet, and arranging the second filter membrane between the check valve and the outlet, similar to that disclosed by Guala, Sealfon, Teugels, and Zhao, in order to prevent certain particular contaminants from the substance flowing through the cavity, filter fluid with small filter pressure, and provide a highly safe and rapid procedure, as suggested in ¶0019 and 0021 of Teugels; lines 55-56 of pg. 2 of Zhao, and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781